DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 24 AUGUST 2020 has been considered.  Current pending claims are Claims 1-18. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 AUGUST 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 14 OCTOBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02 MARCH 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04 AUGSUT 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 27 JANUARY 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In the specification, in [0001], the data should be updated.  U.S. Application No. 14/938,561 is not US Patent 10,782,279.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In the claimed invention, the process for detecting oil or lubricant contamination in a manufactured product includes the addition of a third taggant.  However, a third taggant is not described in the specification, nor is any mention of any addition taggant beyond a second taggant to be  added and detect.  
Dependent claims also mention defining or limiting the third taggant, however, there is no third taggant mentioned or described in the specification.  Support for a third or additional taggant is not found. 
Claims 1-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the third taggant, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the addition and detection of radiation of the taggant , does not reasonably provide enablement for detecting oil or lubricant contamination in a manufactured product.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.   While the addition, irradiation of a taggant takes place as well as the detection, there is no step of how the detection of the radiation of the taggant is representative of a contamination.  A simple step of detecting radiation of the first fluorescent taggant, the second fluorescent taggant, the third fluorescent taggant, or any combination thereof does not necessarily conclude an oil or lubricant contamination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the Examiner how one is able to ‘detect oil or lubricant contamination in  manufactured product’ by only performing the steps recited in Claim 1.  While there are steps of adding taggants, irradiating and detecting radiation, there is no conclusory step of how detecting radiation actually determines if an oil or lubricant contamination is present or not.  In the current pending method, only taggant are irradiated and radiation is detected.  How is the presence of the first or second or third fluorescent taggant indicative or an oil-contaminated product?  Dependent claims do not further limit on how contamination is detected, only radiation of taggants present. 
Furthermore, it is unclear to the Examiner how the first processing machine and the second processing machine are connected to or part of the manufactured product.  As the claim reads, the first processing machine, the second processing machine and the manufactured product are three separated things.  Are the first processing machine and second processing machine within the manufactured product?  Clarification is requested. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 11-16, 18, 20, 22-24, 27, 28 and 32-34 of U.S. Patent No. 10,782,279. Although the claims at issue are not identical, they are not patentably distinct from they are both directed towards process for detecting oil or lubricant contamination in a manufactured product.  While the instant invention includes a third taggant to be added, irradiated and detect, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the ‘279 to use a third taggant to tag a different component to be monitor or to use the third taggant as a verification of the contaminated product.  
The obviousness of using a third taggant to verify contamination can be used to confirm any question results of a contaminated product.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CADIEUX, US Publication No. 2013/0320237 A1, submitted on the Information Disclosure Statement on 24 AUGUST 2020; US Patent Documents Cite No. AS3.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 
Applicant’s invention is drawn towards a process. 
Regarding Claim 1, the CADIEUX discloses a process for detecting oil or lubricant contamination in a manufactured product, the process comprising: adding a first fluorescent taggant to a lubricant of a first processing machine and a lubricant of a second processing machine; adding a second fluorescent taggant to the lubricant of the first processing machine only; adding a third fluorescent taggant to the lubricant of the second processing machine only; irradiating the manufactured product; and detecting radiation emitted by the first fluorescent taggant, the second fluorescent taggant, the third fluorescent taggant, or any combination thereof in an oil-contaminated product, Claim 19, the third taggant in Claim 19 is considered to be the first taggant in the claim language, the first taggant in Claim 19 is considered to be the second taggant in the claim language, the second taggant in Claim 19 is considered to be the third taggant.
Additional Disclosures Included are: Claim 2: wherein the process of claim 1, wherein the irradiating the manufactured product includes irradiating the product with a first radiation spectrum which would cause only the first fluorescent taggant to fluoresce, [0012], Claim 19.; Claim 3: wherein the process of claim 2, wherein the detecting comprises: visually detecting Claim 4: wherein the process of claim 2, wherein the irradiating comprises: irradiating the product with a second radiation spectrum which would cause only the second fluorescent taggant to fluoresce, Claim 19.; Claim 5: wherein the process of claim 4, wherein the detecting comprises: electronically detecting radiation emitted by the fluorescing second fluorescent taggant if present, [0036].; Claim 6: wherein the process of claim 4, wherein the irradiating comprises: irradiating the product with a third radiation spectrum which would cause only the third fluorescent taggant to fluoresce, Claim 19.; Claim 7: wherein the process of claim 6, wherein the detecting comprises: electronically detecting radiation emitted by the fluorescing third fluorescent taggant if present, [0036].; Claim 8: wherein the process of claim 1, wherein the first fluorescent taggant is different from the second fluorescent taggant and the third fluorescent taggant, [0029, 0039, 0055].; Claim 9: wherein the process of claim 8, wherein the second fluorescent taggant is different from the third fluorescent taggant, [0029, 0039, 0055].; Claim 10: wherein the process of claim 1, wherein the first fluorescent taggant, the second fluorescent taggant, and the third fluorescent taggant fluoresce upon irradiation with ultraviolet radiation, Claim 19 and 20, [0051, 0056].; Claim 11: wherein the process of claim 1, wherein the first fluorescent taggant, the second fluorescent taggant, and the third fluorescent taggant emit radiation in a visible spectrum, [0051, 0055].; Claim 12: wherein the process of claim 1, wherein the first fluorescent taggant and the second fluorescent taggant are each added to the lubricant of the respective first processing machine at a concentration of about 50 ppb to about 100 ppm, [0035].; Claim 13: wherein the process of claim 1, wherein the first fluorescent taggant is added to the lubricant of the first processing machine at a concentration of about 50 ppb to about 100 ppm, [0035].; Claim 14: wherein the process of claim 1, wherein the third fluorescent taggant is added to the lubricant of the second processing machine at a Claim 15: wherein the process of claim 1, wherein the first fluorescent taggant, the second fluorescent taggant, and the third fluorescent taggant are Stokes- shifting taggants that absorb radiation at a first wavelength and fluoresce at a second wavelength, the second wavelength being different from the first wavelength, Claim 22.; Claim 16: wherein the process of claim 1, wherein the first fluorescent taggant, the second fluorescent taggant, and the third fluorescent taggant are oil soluble, [0051, 0052, 0055].; Claim 17: wherein the process of claim 1, wherein the first fluorescent taggant, the second fluorescent taggant, and the third fluorescent taggant are oil dispersible, [0012, 0051, 0052].; and Claim 18: wherein the process of claim 1, wherein the first fluorescent taggant is added to the lubricant of the first processing machine and the lubricant of the second processing machine at a concentration of about 50 ppb to about 100 ppm, the second fluorescent taggant is added to the lubricant of the first processing machine at a concentration of less than about 50 ppb, and the third fluorescent taggant is added to the lubricant of the second processing machine at a concentration of less than about 50 ppb, [0035].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2012/0302474 A1 to FAENZA, submitted on the Information Disclosure Statement on 24 AUGUST 2020, Cite No. AR3 is also considered pertinent prior at as it discloses a process for detecting oil or lubricant contamination in the production of an article by adding a Stokes-shifting taggant to an oil or lubricant of a machine utilized to produce the article or a component thereof, irradiating the articles produced with a first wavelength of radiation, and monitoring the articles for emission of radiation at a second wavelength.  However, the reference only makes mention of a single/first taggant to be used, not three.  The process disclosed does not .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797